Case: 14-20543      Document: 00513817026         Page: 1    Date Filed: 12/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-20543                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MARLON DANTRUCE WILLIAMS,                                               December 29, 2016
                                                                           Lyle W. Cayce
              Petitioner–Appellant,                                             Clerk

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent–Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2098


Before JOLLY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       IT IS ORDERED that Appellee Lorie Davis’s unopposed motion to cancel
oral argument is GRANTED.
       IT IS FURTHER ORDERED that Appellee Lorie Davis’s unopposed
motion to waive the exhaustion requirement pursuant to 28 U.S.C. § 2254(b)(3)




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20543    Document: 00513817026     Page: 2   Date Filed: 12/29/2016



                                 No. 14-20543
with respect to those claims that were raised in Appellant Marlon Dantruce
Williams’s state habeas application is GRANTED.
      IT IS FURTHER ORDERED that the district court’s judgment is
VACATED, and this case is REMANDED to the district court to review
Appellant Marlon Dantruce Williams’s federal habeas application on the
merits with respect to those claims that were raised in Appellant’s state habeas
application. This is a full remand. We place no limit on the matters that the
district court may address, as needed, and we express no view on what rulings
that court should make.




                                       2